DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 03/22/2021. In the current amendments, claims 1, 13, and 17 are amended. Claims 1-20 are pending and have been examined.
In response to amendments and remarks filed on 03/22/2021, the 35 U.S.C. 103 rejection made in the previous Office Action has been withdrawn.
In response to amendments filed on 03/22/2021, the Double Patenting rejection made in the previous Office Action has been withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1-20 recite “active fire”, which does not have proper antecedent basis in the Specification (the Specification only refers to the broad recitation of “fire”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claims 1-20 recite various functions associated with an “active fire,” which does not have written description in the Specification. The Specification only refers to the broad recitation of “fire” and does not specify that the fire is active or ongoing. Specification [0040] provides the following, “Cognitive device 300 can also obtain data of other types and/or from other sources, including external feeds such as news reports or weather reports, data from more than one user device, historical data regarding past fires, expert input, and any other pertinent type of data or source”, which specifically identifies that the data are about “past fires.”



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals; 
generating,..., and based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire; 
scoring,...and using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions; and 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
analyzing...the sensor data from the one or more sensors located in proximity to the fire site;
performing...analytics on the sensor data from the one or more sensors located in proximity to the fire site and the corpus of firefighting knowledge.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”, “collecting...the sensor data from the one or more sensors located in proximity to the fire site”, “retrieving...the corpus of firefighting knowledge”, and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). The additional element of “retrieving...the corpus of firefighting knowledge” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Further, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “collecting...the sensor data from the one or more sensors located in proximity to the fire site” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” and “outputting, by the computer, the one or more firefighting recommendations to one or more devices”  amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection 
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
tracking...one or more firefighting actions taken by a firefighter;
determining...an effectiveness value for the one or more firefighting actions taken by the firefighter based upon comparison of a change in sensor data collected before and after the one or more firefighting actions with information within the corpus of firefighting knowledge; and
updating...the corpus of firefighting knowledge with the effectiveness value for the one or more firefighting actions.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”; “collecting, by the computer, additional sensor data from the one or more sensors located in proximity to the fire site”). The above limitations in the context of this claim encompass tracking...one or more firefighting actions taken by a firefighter (corresponds to observation); determining effectiveness value of firefighting actions based on comparison of a change in data and information in a corpus 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating...recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “collecting, by the computer, additional sensor data from the one or more sensors located in proximity to the fire site” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating...the corpus of firefighting knowledge with data selected from a group consisting of sensor data from the one or more sensors, analyzed data from the one or more sensors, analytics from the sensor data and the corpus of firefighting knowledge, firefighting recommendations, and scores of the one or more firefighting recommendations
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass updating...the corpus of firefighting knowledge with data (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of 
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). The additional element of “automatically implementing...the one or more firefighting recommendations without user input” amounts to an insignificant extra-solution activity because it can be understood as “incidental to the primary process or product” and “merely a nominal or tangential addition to the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Furthermore, the following reference provides support for the conclusion that the recitation of “automatically implementing...the one or more firefighting recommendations without user input” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. MAHONEY (“Integrating Fire Alarm Systems”) in pg. 1 first and fourth full paragraph: “Fire alarm systems are commonly used to supervise, monitor, and control functions of other building systems. They integrate with other fire protection and building systems in almost every project...Systems and functions that are commonly interfaced with fire alarm include: Automatic sprinkler systems and other extinguishing systems” discloses that it is common (routine or conventional) to implement automatic sprinkler systems and other extinguishing systems as part of a fire alarm system wherein the automatic sprinkler and extinguishing systems correspond to an automatic implementation of firefighting recommendation without user input. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the corpus of firefighting knowledge comprises previously generated firefighting recommendations
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass description of the data in the corpus used to perform evaluation (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the corpus of firefighting knowledge comprises previously collected sensor data
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass description of the data in the corpus used to perform evaluation (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the corpus of firefighting knowledge comprises previously collected admin input.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
analyzing...the additional input data.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”; “receiving, by the computer, additional input data from a source selected from a group consisting of: news articles, weather forecasts, real time weather information, social media posts related to the fire, emergency dispatch data, and historical data related to other fires”). The above limitations in the context of this claim encompass analyzing the additional input data (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, 
The additional element of “receiving, by the computer, additional input data from a source selected from a group consisting of: news articles, weather forecasts, real time weather information, social media posts related to the fire, emergency dispatch data, and historical data related to other fires” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 1.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” and “displaying, by the computer, the one or more firefighting recommendations to an admin” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). 
The additional element of “receiving, by the computer, input from the admin” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating...the one or more firefighting recommendations based upon the input received from the admin
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass updating...the one or more firefighting recommendations based upon the input received from the admin (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals; 
generating,..., and based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire; 
scoring,...and using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions; and 
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass identifying,...and based on the aggregated sensor data and on a corpus of firefighting knowledge, one or more firefighting goals (evaluating collected sensor data and corpus of knowledge to identify goals corresponds to evaluation and judgment); generating,..., and based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire (generating recommendations based on knowledge and goals corresponds to evaluation and judgment); scoring,...and using the corpus of firefighting knowledge, the one or more 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
analyzing...the sensor data from the one or more sensors located in proximity to the fire site;
performing...analytics on the sensor data from the one or more sensors located in proximity to the fire site and the corpus of firefighting knowledge.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”, “collecting...the sensor data from the one or more sensors located in proximity to the fire site”, “retrieving...the corpus of firefighting knowledge”, and “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amount to the insignificant extra-solution activities of mere data gathering and outputting, which cannot integrate the abstract idea into a practical application. See MPEP 2106.05(g). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). The additional element of “retrieving...the corpus of firefighting knowledge” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory”). Further, MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
updating, by the computer, the one or more firefighting recommendations based upon the input received from the admin.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a computer”; “using machine-learning instructions”) and insignificant extra-solution activity language (“aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations”; “displaying, by the computer, the one or more firefighting recommendations to an admin”; “receiving, by the computer, input from the admin”). The above limitations in the context of this claim encompass updating, by the computer, the one or more firefighting recommendations based upon the input received from the admin (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” and “displaying, by the computer, the one or more firefighting recommendations to an admin” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, 
The additional element of “receiving, by the computer, input from the admin” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computer program product, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
tracking...one or more firefighting actions taken by a firefighter;
determining...an effectiveness value for the one or more firefighting actions taken by the firefighter based upon comparison of a change in sensor data collected before and after the one or more firefighting actions with information within the corpus of firefighting knowledge; and
updating...the corpus of firefighting knowledge with the effectiveness value for the one or more firefighting actions.
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method”; “by a 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitations of “A computer program product for improving firefighting, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a computer to perform a method” and “by a computer”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
to analyze the aggregated sensor data
perform analytics on the sensor data and the corpus of firefighting knowledge; 
identify, based on the sensor data and the corpus of firefighting knowledge, one or more firefighting goals;
 generate...based on the one or more firefighting goals and the corpus of firefighting knowledge, one or more firefighting recommendations regarding the active fire
score, using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions;
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”; “using machine-learning instructions”) and insignificant extra-solution activity language (“receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire”; “aggregate sensor data from the plurality of sensors”; “wherein the memory stores a corpus of firefighting knowledge”; “present, based on the scoring, a recommendation from the one or more firefighting recommendations”). The above limitations in the context of this claim encompass to analyze the aggregated sensor data (corresponds to 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “aggregate sensor data from the plurality of sensors” and “present, based on the scoring, a recommendation from the one or more firefighting recommendations” 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “present, based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).” The following references provide such support for the conclusion that the recitation of “receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “aggregate sensor data from the plurality of sensors” amounts to an insignificant extra-solution activity that is well-understood, routine, and conventional. In particular, Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
update the one or more firefighting recommendations based upon the input received from the admin;
as drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of  (corresponds to observation and evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “present, based on the scoring, a recommendation from the one or more firefighting recommendations” and “display the one or more firefighting recommendations to an admin”; amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). The additional element of “receive input from the admin” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of 
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Please see analysis of claim 17.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “using machine-learning instructions” amounts to instruction to apply, or use, “machine-learning instructions” to implement the mental process of “generating... recommendations.”  Moreover, the additional elements of “receives sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” and “receive input from the admin” and “aggregate sensor data from the plurality of sensors” and “present, based on the scoring, a recommendation from the one or more firefighting recommendations”  and “display the one or more firefighting recommendations to an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “present, based on the scoring, a recommendation from the one or more firefighting recommendations” and “display the one or more firefighting recommendations to an admin”; amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). The additional element of “receive input from the admin” amounts to the insignificant extra-solution activity of mere data gathering, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II)) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Furthermore, the MAHONEY (“Integrating Fire Alarm Systems”) in pg. 1 first and fourth full paragraph: “Fire alarm systems are commonly used to supervise, monitor, and control functions of other building systems. They integrate with other fire protection and building systems in almost every project...Systems and functions that are commonly interfaced with fire alarm include: Automatic sprinkler systems and other extinguishing systems” discloses that it is common (routine or conventional) to implement automatic sprinkler systems and other extinguishing systems as part of a fire alarm system wherein the automatic sprinkler and extinguishing systems correspond to an automatic implementation of firefighting recommendation without user input. Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
track one or more firefighting actions taken by a firefighter;
determine an effectiveness value for the one or more firefighting actions taken by the firefighter based upon comparison of a change in sensor data collected before and after the one or more firefighting actions with information within the corpus of firefighting knowledge
update the corpus of firefighting knowledge with the effectiveness value for the one or more firefighting actions
 (corresponds to observation); determine effectiveness value of firefighting actions based on comparison of a change in data and information in a corpus (corresponds to evaluation); update corpus with the effectiveness value (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of “a network interface, wherein the network interface”; “one or more processors communicatively coupled to the network interface, wherein the one or more processors are configured to”; “a memory communicatively coupled to the one or more processors,...and wherein the memory comprises instructions which, when executed by the one or more processors, cause the one or more processors to:”, as drafted, is reciting generic computer components at a high-level of generality 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception cannot provide an inventive concept. See MPEP 2106.05(f). Moreover, the additional element of “present, based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to the insignificant extra-solution activity of mere data outputting, which is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). MPEP 2106.05(d)(I) notes that “A factual determination is required to support a conclusion that an Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. Therefore, the claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 03/22/2021 with respect to the current 35 U.S.C. 112(a) rejection have been fully considered but they are not persuasive. 
Applicant asserts that “Applicant notes that the specification's description of examples such as "automatically adjusting the output pressure of a hose, changing the angle of spray, or changing a nozzle used" (¶¶ [0015], [0030]) or "exit the area due to imminent threat perceived by the sensors" or "coordinate spray with one or more other firefighters" (CJ{ [0047]) clearly supports embodiments involving an "active" fire”” (Remarks, pg. 10).
Examiner’s Response:
The Examiner respectfully disagrees. The paragraphs cited by Applicant do not identify that there is an active, or ongoing, fire. At best, the paragraphs generally identify recommended firefighting techniques; however, this description would not be sufficient to support that the recitation of “active fire” associated with the various functions recited in the claims. Please see the current rejection for more information. 

Applicant's arguments filed on 03/22/2021 with respect to the current 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant asserts that “similar logic applies to the currently amended claims. For example, currently amended independent claim 1 recites elements such as "scoring, by the computer and using the corpus of firefighting knowledge, the one or more firefighting recommendations regarding the active fire based on historical effectiveness of prior firefighting actions; and presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations"...Applicant respectfully asserts that these elements "provide a specific improvement over prior systems," resulting in improved firefighting support technology. Thus, Applicant respectfully asserts that any alleged mental process is integrated into a practical application, rendering the claims patent eligible at Alice Step 2A, Prong Two” (Remarks, pg. 11).
Examiner’s Response:
The Examiner respectfully disagrees. First, Example 37 cited by Applicant is directed to “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising” wherein “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” See PEG Example 37. However, claim 1 of the present application does not recite any limitation that is analogous to the additional elements of “automatically displaying icons to the user based on usage which provides a specific improvement over prior systems.” Instead, claim 1 recites the scoring of firefighting recommendations (which corresponds to evaluation). MPEP 2106.05(a) provides that “the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” Therefore, the scoring step, which amounts to a mental step, cannot provide an improvement. The claim further recites the presentation of the recommendations based on the scoring, which amounts to the insignificant extra-solution activity of mere data outputting, and does not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Moreover, the additional element of “presenting, by the computer and based on the scoring, a recommendation from the one or more firefighting recommendations” amounts to an insignificant extra-solution activity that is considered well-understood, routine, and conventional. See MPEP 2106.05(d)(II))(iv) (“courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:...iv. Presenting offers and gathering statistics”). Therefore, the “presenting” step does not amount to an improvement that provides significantly more. Additionally, the preamble of claim 1, 

Applicant asserts that “the claim requires several different steps including various computer components, such as aggregating sensor data from a plurality of sensors, identifying firefighting goals based on the aggregated sensor data, generating firefighting recommendations based on the goals, scoring the recommendations, and presenting a recommendation. Notably, the process starts with aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire. Considering the detailed steps required in conjunction with the typically time-sensitive nature of an active fire, Applicant respectfully asserts that the method of claim 1 cannot be practically performed in the human mind. Thus, Applicant respectfully asserts that claim 1 does not recite a mental process (or any other abstract idea), rendering the claim patent eligible at Step 2A, Prong One” (Remarks, pg. 12).
Examiner’s Response:
The Examiner respectfully disagrees. First, as addressed above in the Office Action, steps such as identifying goals based on aggregated sensor data, generating recommendations, and scoring recommendations amount to mental processes because these steps involve the evaluation and/or judgment of data to make a determination. As mentioned above, presenting a recommendation is considered an insignificantly extra-solution activity that is well-understood, routine, and conventional, and therefore would not integrate the abstract idea into a practical application or amount to significantly more. Second, the recitation of generic computer components amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Finally, the current Office Action does not assert that the step of “aggregating sensor data from a plurality of sensors located in proximity to a fire site, the fire site including an active fire” in claim 1 is a mental process. Instead, the “aggregating” step is considered an Piccolo, III et al. (US 2014/0375449 A1) in pg. 1 [0002]: “Alarm systems, such as fire alarm and security systems, typically include one or more alarm panels that receive information from various sensors that are distributed throughout a monitored structure or area. For example, a typical fire alarm system may include an alarm panel that is installed at a central location within a building. The alarm panel may be operatively connected to a plurality of initiating devices (e.g., smoke detectors, manually-actuated pull stations, etc.) that are distributed throughout respective areas of the building” (emphasis added) discloses that it is typical (routine or conventional) that sensor data from sensors located in proximity to a fire site are collected or aggregated. Further, Feltham et al. (US 2018/0130315 A1) in pg. 1 [0002]: “Industrial, commercial and residential facilities commonly utilize electronic detection equipment for monitoring safety and security. Exemplary equipment of this type can detect the occurrence of smoke, heat and/or carbon monoxide as may occur in the case of fire or other hazards. In order to ensure that all parts of the facility are monitored, a plurality of detection units can be distributed at various locations throughout the facility. The detection units usually include one or more sensors and at least one type of notification unit” (emphasis added) discloses that it is common (routine or conventional) for facilities to utilize electronic detection equipment to detect occurrence of smoke, heat and/or carbon monoxide in the case of an active fire through sensors. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zyglowicz et al. (US 2014/0365191 A1) teaches recommending maintenance actions to be performed with respect to an industrial asset during a prediction period.
A prior art rejection has not been applied to claims 1-20. None of the prior arts of record teach or suggest claims 1-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YING YU CHEN/Examiner, Art Unit 2125